DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 3/7/2022.		
Claim(s) 1-10 is/are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/647,872, filed on 3/17/2020.





Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
3/7/2022
9/13/2022
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1, 4, 6, 3, 7, 9 and 10 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cranford, et al., In silico assembly and nanomechanical characterization of carbon nanotube buckypaper, Nanotechnology 2010; 21: 265706, pp. 1-12 (hereinafter “Cranford at __”). 


With respect to Claim 1, this claim requires “[a] carbon sheet comprising one or more carbon nanotubes and having a porosity of not less than 48% and not more than 90%.” Cranford teaches a carbon sheet (Cranston at 2, col. 2 – “buckypaper”) with a porosity of 0.47-0.90, or 47-90%. (Cranford at 6, col. 2). 
As to Claim 4, SWNTs are taught. Id. 
As to Claim 6, the sheet is composed only of nanotubes. Id. (“For buckypaper consisting of only SWCNTs…”). 
With respect to Claim 3, this claim requires “[a] carbon sheet comprising one or more carbon nanotubes and having a void fraction of not less than 40% and not more than 95%.” Cranford teaches a carbon sheet (Cranston at 2, col. 2 – “buckypaper”) with a porosity of 0.47-0.90, or 47-90%. (Cranford at 6, col. 2). Note that void fraction is being construed as synonymous with porosity.1
As to Claim 7, SWNTs are taught. Id.
As to Claim 9, the sheet is composed only of nanotubes. Id. (“For buckypaper consisting of only SWCNTs…”).
As to Claim 10, Cranford teaches a carbon sheet (Cranston at 2, col. 2 – “buckypaper”) with a porosity of 0.47-0.90, or 47-90%. (Cranford at 6, col. 2). Note that void fraction is being construed as synonymous with porosity.2

II. Claim(s) 5 and 8 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranford, et al., In silico assembly and nanomechanical characterization of carbon nanotube buckypaper, Nanotechnology 2010; 21: 265706, pp. 1-12 (hereinafter “Cranford at __”) in view of:
(i) WO 2016/103706 to Yamagishi, et al. (06-2016; C01B 31/02).

 US 2017/0369319 to Yamagishi, et al. is relied on as a translation to which citation is given. 
The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 5 and Claim 8, to the extent Cranford may not teach the surface areas claimed, note that Cranford teaches a conventional process where a solution or dispersion of carbon nanotubes is filtered through a porous medium. See (Cranford at 4, col. 2). Yamagishi teaches a similar process of making films/sheets. See (Yamagishi 7: [0129] et seq. – preparation of dispersion; 9: [0179] – filtration). Like Cranford, Yamagishi teaches SWNTs. (Yamagishi 3: [0039]). The surface areas are taught. (Yamagishi 3: [0041]). As such, the sheets of Cranford inherently have the surface areas, as shown by Yamagishi. Alternatively, substitution of the nanotubes of Cranford for those of Yamagishi is an obvious expedient. The articulated rationale is that it reflects substitution of known elements/materials to achieve predictable results. This does not impart patentability. MPEP 2143.  

Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Porosity, accessed online at https://en.wikipedia.org/wiki/Porosity on 16 December 2022 (“Porosity or void fraction is a measure of…”). 
        2 Id.